DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.

Claim Status
Claims 1-34 are pending. 
Claims 1, 3-4, 6, 8-12, 18-19, and 26-27 are currently amended.
Claims 5-15 and 17-34 are withdrawn as being directed to a non-elected invention, the election having been made on 6/18/2019. Claim 5 is no longer reading on the amended homopolymer in claim 1; thus, claim 5 is withdrawn.
Claims 1-4 and 16 have been examined.

Priority
This application is a 371 of PCT /CN2016/113590 filed on 12/30/2016, which claims foreign priority of CHINA 201511020841.X filed on 12/30/2015 and CHINA 201610523202.3 filed on 07/05/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/31/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejection
All rejections of records are withdrawn because the amendment of claim 1 to be a homopolymer overcomes the rejection of record.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2013/0274173 A1) in view of Ningrum (Scientifica Volume 2014, Article ID 970315) and Wang et al. (Angew. Chem. Int. Ed. 2005; 44: 34-66, previously cited 3/31/2021.).
Claim 1 is drawn to a polypeptide conjugate having the compound formula 1 as follows:

    PNG
    media_image1.png
    176
    322
    media_image1.png
    Greyscale

[AltContent: textbox (   [img-media_image2.png]   [img-media_image3.png] )]Cheng et al. teach helical stable peptides comprising homopolymer with repeating units from 6 to 1000 (Abstract) as a drug delivery system (Abstract). Cheng et al. show a polymer comprising a modified glutamic acid side chain as follows (Fig 81b). Cheng et al. teach the advantages of the drug carrier comprising stable α-helical conformations at low pH, at elevated temperature, or in solution containing high con centration of salt or denaturing agents [0037]. Cheng et al. further teach the delivered drug is an anti-cancer drug [0033].
Cheng et al. do not explicitly teach an anti-cancer drug as a protein drug.

    PNG
    media_image4.png
    625
    725
    media_image4.png
    Greyscale
Ningrum teaches “Human Interferon Alpha-2b: A Therapeutic Protein for Cancer Treatment” (Title). Antiproliferative activity of hIFN-𝛼 consists of direct and indirect activities. Direct activity (p2, col 1, 3. Molecular Mechanism of hIFN𝛼-2b as Anticancer). Because Cheng et al. teach the use of helical stable peptides to deliver an anti-cancer drug, one of ordinary skill in the art would have found it obvious to use Cheng’s α-helical polypeptide homopolymer to deliverer an anti-cancer drug of human interferon Alpha-2b taught by Ningrum. 

    PNG
    media_image5.png
    320
    428
    media_image5.png
    Greyscale
Cheng et al. in view of Ningrum do not explicitly how to conjugate Cheng’s helical carrier protein to Ningrum’s human interferon alpha-2b. 
Wang et al. teach a process to ligate synthetic peptides together to make larger proteins via chemical ligation (p37, col 1, last para). Wang et al. teach the use of a functionalized peptide 1 with an α-thioester ligated to a second peptide 2 comprising an N-terminal Cys residue shown below (p38, Fig 3d). Because both Cheng’s helical polypeptide carrier and Ningrum’s human interferon Alpha-2b are large proteins, one of ordinary skill in the art would have found it obvious to ligate two protein domains together by using Wang’s method, reading on the limitation of claim 1. 
With respect to claim 2, Ningrum teaches the conjugate protein is the elected species of interferon Alpha-2b (Title).
With respect to claim 4, Cheng et al. show a polymer comprising a modified glutamic acid side chain and R2 is H (Fig 81b).
With respect to claim 16, Cheng et al. show the composition further comprising a pharmaceutically acceptable diluent, excipient, or carrier [0033].
One of ordinary skill in the art before the effective fining date of this invention would have found it obvious to combine Cheng’s drug carrier with Ningrum’s anticancer drug of human interferon Alpha-2b because (a) Cheng et al. teach the use of helical stable peptides to deliver an anti-cancer drug [0033] and (b) Ningrum teaches human interferon Alpha-2b is an anti-cancer drug (p2, col 1, 3. Molecular Mechanism of hIFN𝛼-2b as Anticancer). The combination would have reasonable expectation of success because both references teach treatment of cancers. 
One of ordinary skill in the art before the effective fining date of this invention would have found it obvious to combine the teachings (Cheng et al. in view of Ningrum) with Wang’s protein ligation because (a) both Cheng’s drug carrier and Ningrum’s hIFN𝛼-2b are proteins and (b) Wang et al. teach the use of a functionalized peptide 1 with an α-thioester ligated to a second peptide 2 comprising an N-terminal Cys residue to make a single fusion protein (p38, Fig 3d). The combination would have reasonable expectation of success because then references teach a fusion proteins.

2.	Claims 1-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Biomacromolecules 2011, 12, 2859–2863 with supporting information) in view of Chilkoti et al. (Advanced Drug Delivery Reviews 54 (2002) 1093–1111) in view of in view of Ningrum (Scientifica Volume 2014, Article ID 970315) and Wang et al. (Angew. Chem. Int. Ed. 2005; 44: 34-66, previously cited 3/31/2021.). 
[AltContent: textbox ([img-media_image6.png]  [img-media_image7.png])]Chen et al. teach “Thermoresponsive Polypeptides from Pegylated Poly-L-glutamates” (Title and Abstract) and method of making the thermoresponsive polypeptide as follows (p2860, scheme 1). 
Chen et al. teach the repeating of homopolymer is 100 as follows (supporting information Table S1).

    PNG
    media_image8.png
    461
    380
    media_image8.png
    Greyscale

Chen et al. do not teach the thermoresponsive polypeptide further conjugating to a protein.
Chilkoti et al. suggest the use of a thermally responsive polypeptide, such as elastin-like polypeptide (ELP) as a drug carrier for cancer therapy (Abstract; p1108, col 2, 5. Conclusion). Thus, one of ordinary before the effective filing date of this invention would have found it obvious to use Chen’s thermoresponsive polypeptide as an alternative drug carrier for cancer therapy. 
Chen et al.in view of Chilkoti et al. do not explicitly teach an anticancer drug.

    PNG
    media_image4.png
    625
    725
    media_image4.png
    Greyscale
Ningrum teaches “Human Interferon Alpha-2b: A Therapeutic Protein for Cancer Treatment” (Title). Antiproliferative activity of hIFN-𝛼 consists of direct and indirect activities. Direct activity (p2, col 1, 3. Molecular Mechanism of hIFN𝛼-2b as Anticancer). Because Cheng et al. in view of Chilkoti et al. teach the use of a thermally responsive polypeptide to deliver an anti-cancer drug, one of ordinary skill in the art would have found it obvious to use Cheng’s thermally responsive polypeptide to deliverer an anti-cancer drug of human interferon Alpha-2b taught by Ningrum. 
Chen et al.in view of Chilkoti et al. and Ningrumdo not teach how to conjugate a human interferon Alpha-2b with Cheng’s thermally responsive polypeptide.
Wang et al. teach a process to ligate synthetic peptides together to make larger proteins 
    PNG
    media_image5.png
    320
    428
    media_image5.png
    Greyscale
via chemical ligation (p37, col 1, last para). Wang et al. teach the use of a functionalized peptide 1 with an α-thioester ligated to a second peptide 2 comprising an N-terminal Cys residue shown below (p38, Fig 3d). Because both Cheng’s helical polypeptide carrier and Ningrum’s human interferon Alpha-2b are large proteins, one of ordinary skill in the art would have found it obvious to ligate two protein domains together by using Wang’s method, reading on the limitation of claim 1. 
With respect to claim 2, Ningrum teaches the conjugate protein is the elected species of interferon Alpha-2b (Title).
With respect to claim 3, Cheng et al. show a polymer comprising the elected species of a modified glutamic acid side chain with tris(ethylene glycol).

    PNG
    media_image7.png
    271
    928
    media_image7.png
    Greyscale

With respect to claim 4, Cheng et al. show a polymer comprising a modified glutamic acid side chain and R2 is H (Fig 81b).
With respect to claim 16, Cheng et al. show the thermoresponsive polypeptide carrier further comprising a pharmaceutically acceptable diluent or excipient of water or DMSO (supporting information Table S2).
One of ordinary in the art before the effective filing date of this invention would have found it obvious to combine Chen’s thermoresponsive polypeptide with Chilkoti’s teaching of using a thermally responsive polypeptide as a drug carrier because Chilkoti et al. suggest the use of a thermally responsive polypeptide, such as elastin-like polypeptide (ELP), as a drug carrier for cancer therapy (Abstract; p1108, col 2, 5. Conclusion). The combination would have reasonable expectation of success because both references teach a thermally responsive polypeptide.
One of ordinary in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Chen et al.in view of Chilkoti et al.) with Ningrum’s human interferon Alpha-2b because (a) Chen et al.in view of Chilkoti et al. teach the use of a thermally responsive polypeptide as a drug carrier for cancer therapy (b) Ningrum teaches human Interferon Alpha-2b is a therapeutic protein for cancer treatment” (Title and Fig 2). The combination would have reasonable expectation of success because the references teach cancer therapy.
One of ordinary in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Chen et al.in view of Chilkoti et al. and Ningrum) with Wang’s process of protein ligation because (a) Chen et al.in view of Chilkoti et al. and Ningrum teach a cancer therapeutic composition comprising a thermally responsive polypeptide drug carrier and a human interferon Alpha-2b protein and (b) Wang et al. teach two proteins can be ligated together to make a larger protein via chemical ligation (p37, col 1, last para).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
06-May-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615